UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2483


ALEXANDER JIGGETTS,

                    Plaintiff - Appellant,

             v.

JANSSEN PHARMACEUTICALS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:18-cv-03399-SAG)


Submitted: February 12, 2021                                      Decided: March 19, 2021


Before MOTZ and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se. Brian A. Coleman, FAEGRE DRINKER BIDDLE
& REATH, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Jiggetts appeals the district court’s order granting summary judgment to

the defendant in his civil case. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Jiggetts v. Janssen

Pharm., Inc., No. 1:18-cv-03399-SAG (filed Nov. 25, 2019; entered Nov. 26, 2019). We

deny the pending motions to appoint counsel and to strike. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2